Exhibit 10.2

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

SABINE INVESTOR HOLDINGS LLC,

FOREST OIL CORPORATION

AND

NEW FOREST OIL INC.

Dated as of May 5, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I. DEFINITIONS

     1   

SECTION 1.01 DEFINED TERMS

     1   

SECTION 1.02 OTHER INTERPRETIVE PROVISIONS

     6   

ARTICLE II. REGISTRATION RIGHTS

     7   

SECTION 2.01 DEMAND REGISTRATION

     7   

SECTION 2.02 SHELF REGISTRATION

     10   

SECTION 2.03 PIGGYBACK REGISTRATION

     14   

SECTION 2.04 BLACK-OUT PERIODS

     16   

SECTION 2.05 REGISTRATION PROCEDURES

     18   

SECTION 2.06 UNDERWRITTEN OFFERINGS

     23   

SECTION 2.07 NO INCONSISTENT AGREEMENTS; ADDITIONAL RIGHTS

     24   

SECTION 2.08 REGISTRATION EXPENSES

     25   

SECTION 2.09 INDEMNIFICATION

     25   

SECTION 2.10 RULES 144 AND 144A AND REGULATION S; FORM S-3

     29   

SECTION 2.11 LIMITATION ON REGISTRATIONS AND UNDERWRITTEN OFFERINGS

     29   

SECTION 2.12 IN-KIND DISTRIBUTIONS

     30   

SECTION 2.13 SECTION 16 MATTERS

     30   

ARTICLE III. MISCELLANEOUS

     30   

SECTION 3.01 TERM

     30   

SECTION 3.02 INJUNCTIVE RELIEF

     31   

SECTION 3.03 ATTORNEYS’ FEES

     31   

SECTION 3.04 NOTICES

     31   

SECTION 3.05 AMENDMENT

     33   

SECTION 3.06 SUCCESSORS, ASSIGNS AND TRANSFEREES

     33   

SECTION 3.07 BINDING EFFECT

     33   

SECTION 3.08 THIRD PARTY BENEFICIARIES

     33   

SECTION 3.09 GOVERNING LAW; JURISDICTION

     33   

SECTION 3.10 WAIVER OF JURY TRIAL

     34   

SECTION 3.11 SEVERABILITY

     34   

SECTION 3.12 COUNTERPARTS

     34   

SECTION 3.13 HEADINGS

     34   

SECTION 3.14 JOINDER

     34   

SECTION 3.15 EXISTING REGISTRATION STATEMENTS

     35   

SECTION 3.16 OTHER ACTIVITIES

     35   

SECTION 3.17 TIME OF THE ESSENCE

     35   

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of May 5, 2014, by and among Sabine Investor Holdings LLC, a Delaware limited
liability company (“New Sabine Holdings”), Forest Oil Corporation, a New York
corporation (“Forest”), and New Forest Oil Inc., a Delaware corporation (which
will be renamed “Sabine Oil & Gas Corporation” at the Effective Time, including
any of its successors by merger, acquisition, reorganization, conversion or
otherwise, the “Company”).

WITNESSETH:

WHEREAS, New Sabine Holdings, Forest, the Company and certain of their
affiliates are parties to an Agreement and Plan of Merger, dated as of the date
hereof (the “Merger Agreement”), pursuant to which, among other transactions
contemplated thereby, the Company will issue Company Shares to New Sabine
Holdings; and

WHEREAS, in connection with the consummation of the transactions contemplated by
the Merger Agreement, and pursuant to the terms of the Merger Agreement, the
parties desire to enter into this Agreement in order to provide for certain
registration rights as set forth below.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

“Active Management Holder” means any Management Holder who (i) as of any date of
determination, is actively employed by, or serving as a director of, the
Company, New Sabine Holdings or any of their respective Subsidiaries or (ii) was
actively employed by, or serving as a director of, the Company, New Sabine
Holdings or any of their respective Subsidiaries at any time in the six
(6) month period immediately prior to such date of determination.

“Adverse Disclosure” means public disclosure of material, non-public information
that, in the good faith judgment of the Board, after consultation with outside
counsel to the Company, (i) would be required to be made in any Registration
Statement or report filed with the SEC by the Company so that such Registration
Statement or report would not be materially misleading and would not be required
to be made at such time but for the filing of such Registration Statement or
report; and (ii) the Company has a bona fide business purpose for not disclosing
such information publicly.



--------------------------------------------------------------------------------

“Affiliate” has the meaning specified in Rule 12b-2 under the Exchange Act;
provided, that no securityholder of the Company shall be deemed an Affiliate of
any other securityholder of the Company solely by reason of an investment in the
Company; provided further that portfolio companies (as such term is commonly
used in the private equity industry) of First Reserve shall be deemed to not be
Affiliates of First Reserve. The term “Affiliated” has a correlative meaning.

“Agreement” has the meaning set forth in the preamble.

“Automatic Shelf Registration Statement” means a registration statement filed on
Form S-3 by a WKSI pursuant to General Instruction I.D. or I.C. (or other
successor or appropriate instruction) of such form.

“Board” means the board of directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks located in New York, New York are required or authorized by law
or executive order to be closed.

“Company” has the meaning set forth in the preamble.

“Company Public Sale” has the meaning set forth in Section 2.03(a).

“Company Share Equivalent” means securities exercisable or exchangeable for or
convertible into, Company Shares.

“Company Shares” means the common stock of the Company, par value $0.01 per
share, any securities into which such shares shall have been changed or
converted, any securities distributed in respect of such shares, or any
securities resulting from any reclassification, recapitalization, exchange or
similar transactions with respect to such shares.

“Demand Company Notice” has the meaning set forth in Section 2.01(d).

“Demand Notice” has the meaning set forth in Section 2.01(a).

“Demand Period” has the meaning set forth in Section 2.01(c).

“Demand Registration” has the meaning set forth in Section 2.01(a).

“Demand Registration Statement” has the meaning set forth in Section 2.01(a).

“Demand Suspension” has the meaning set forth in Section 2.01(e).

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, and any successor thereto, and the regulations promulgated thereunder.
Any reference to a section of ERISA shall include a reference to any successor
provision thereto.

 

2



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“Excluded Holder” has the meaning set forth in Section 2.02(c).

“First Reserve” means First Reserve Fund XI, L.P., any successor funds thereto,
and their respective Affiliates that are direct or indirect equity investors in
the Company, considered together.

“First Reserve Parties” means First Reserve and New Sabine Holdings.

“First Reserve Underwritten Offering” has the meaning set forth in Section 2.12.

“FINRA” means the Financial Industry Regulatory Authority.

“Forest” has the meaning set forth in the preamble.

“Form S-1” means a registration statement on Form S-1 under the Securities Act,
or any comparable or successor form or forms thereto.

“Form S-3” means a registration statement on Form S-3 under the Securities Act,
or any comparable or successor form or forms thereto.

“Holder” means (i) any record holder of Registrable Securities or (ii) any
Person that is entitled to acquire Registrable Securities pursuant to the terms
of the New Sabine Holdings Operating Agreement, in each case that is a party
hereto or that succeeds to rights hereunder pursuant to Section 3.06.

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of
Registrable Securities.

“Long-Form Registration” has the meaning set forth in Section 2.01(a).

“Loss” or “Losses” has the meaning set forth in Section 2.09(a).

“Majority Holder Counsel” has the meaning set forth in Section 2.08.

“Management Holder” means a Holder (including, with respect to any estate
planning, personal services or similar vehicle, its Affiliates) who has in the
past provided services to the Company, New Sabine Holdings or any of their
respective Subsidiaries as an employee, director or independent contractor for
the Company, New Sabine Holdings or any of their respective Subsidiaries.

“Marketed Underwritten Offering” means any Underwritten Offering (including a
Marketed Underwritten Shelf Take-Down, but, for the avoidance of doubt, not
including any Shelf Take-Down that is not a Marketed Underwritten Shelf
Take-Down) that involves a customary “road show” (including an “electronic road
show”) or other substantial marketing effort by the Company and the underwriters
over a period of at least 48 hours.

 

3



--------------------------------------------------------------------------------

“Marketed Underwritten Shelf Take-Down” has the meaning set forth in
Section 2.02(e)(iii).

“Material Adverse Change” means (i) any general suspension of trading in, or
limitation on prices for, securities on any national securities exchange or in
the over-the-counter market in the United States (other than ordinary course
limitations on hours or numbers of days of trading); (ii) the declaration of a
banking moratorium or any suspension of payments in respect of banks in the
United States; (iii) a material outbreak or escalation of armed hostilities or
other international or national calamity involving the United States or the
declaration by the United States of a national emergency or war or a material
adverse change in national or international financial, political or economic
conditions; and (iv) any event, change, circumstance or effect that is or is
reasonably likely to be materially adverse to the business, properties, assets,
liabilities, condition (financial or otherwise), operations, results of
operations or prospects of the Company and its Subsidiaries taken as a whole.

“Merger Agreement” has the meaning set forth in the preamble.

“Participating Holder” means, with respect to any Registration, any Holder of
Registrable Securities covered by the applicable Registration Statement.

“Permitted Assignee” has the meaning set forth in Section 3.06.

“Person” means any individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof or any other entity.

“Piggyback Registration” has the meaning set forth in Section 2.03(a).

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including pre- and post-effective
amendments to such Registration Statement, and all other material incorporated
by reference in such prospectus.

“Registrable Securities” means any Company Shares and any securities that may be
issued or distributed or be issuable or distributable in respect of, or in
substitution for, any Company Shares by way of conversion, exercise, dividend,
stock split or other distribution, merger, consolidation, exchange,
recapitalization or reclassification or similar transaction, in each case
whether now owned or hereinafter acquired; provided that any such Registrable
Securities shall cease to be Registrable Securities to the extent (i) a
Registration Statement with respect to the sale of such security (other than the
Registration Statement on Form S-4 used to register the issuance of Company
Shares by the Company to New Sabine Holdings pursuant to the Merger Agreement)
has been declared effective under the Securities Act and such security has been
disposed of in accordance with the plan of distribution set forth in such
Registration Statement, (ii) such security may be publicly sold without
limitation (including volume limitations) pursuant to Rule 144 (or any successor
provision) under the Securities Act or is otherwise freely transferrable to the
public without further registration under the Securities Act or (iii) such
security ceases to be outstanding.

 

4



--------------------------------------------------------------------------------

“Registration” means a registration with the SEC of the Company’s securities for
offer and sale to the public under a Registration Statement. The term “Register”
shall have a correlative meaning.

“Registration Expenses” has the meaning set forth in Section 2.08.

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including pre- and post-effective
amendments, and all exhibits and all material incorporated by reference in such
registration statement; provided that any reference to a “Registration
Statement” without reference to a time includes such Registration Statement as
amended by any post-effective amendments as of the time of first contract of
sale for the Registrable Securities.

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.

“Rule 144” means Rule 144 (or any successor provisions) under the Securities
Act.

“New Sabine Holdings Operating Agreement” means the Amended and Restated
Operating Agreement of New Sabine Holdings.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

“Shelf Holder” has the meaning set forth in Section 2.02(c).

“Shelf Notice” has the meaning set forth in Section 2.02(a).

“Shelf Period” has the meaning set forth in Section 2.02(b).

“Shelf Registration” means a Registration effected pursuant to Section 2.02.

“Shelf Registration Statement” means a Registration Statement of the Company
filed with the SEC on either (i) Form S-3 (or any successor form or other
appropriate form under the Securities Act) or (ii) if the Company is not
permitted to file a Registration Statement on Form S-3, an evergreen
Registration Statement on Form S-1 (or any successor form or other appropriate
form under the Securities Act), in each case for an offering to be made on a
continuous basis pursuant to Rule 415 (or any successor provision) under the
Securities Act covering all or any portion of the Registrable Securities, as
applicable.

 

5



--------------------------------------------------------------------------------

“Shelf Suspension” has the meaning set forth in Section 2.02(d).

“Shelf Take-Down” has the meaning set forth in Section 2.02(e).

“Short-Form Registration” has the meaning set forth in Section 2.01(a).

“Special Registration” has the meaning set forth in Section 2.12.

“Subsidiary” means, with respect to any Person, any entity of which (i) a
majority of the total voting power of shares of stock or equivalent ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers, trustees or other members of the
applicable governing body thereof is at the time owned or controlled, directly
or indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or (ii) if no such governing body exists at
such entity, a majority of the total voting power of shares of stock or
equivalent ownership interests of the entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof. For purposes hereof, a Person or Persons shall
be deemed to have a majority ownership interest in a limited liability company,
partnership, association or other business entity if such Person or Persons
shall be allocated (or has the right to be allocated, through membership
interests, partnership interests or otherwise) a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control the managing member or general partner of such limited
liability company, partnership, association or other business entity.

“Underwritten Offering” means a Registration in which securities of the Company
are sold to an underwriter or underwriters on a firm commitment basis for
reoffering to the public.

“Underwritten Shelf Take-Down Notice” has the meaning set forth in
Section 2.02(e).

“WKSI” means a “well-known seasoned issuer” as defined in Rule 405 promulgated
under the Securities Act and which (i) is a “well-known seasoned issuer” under
paragraph (1)(i)(A) of such definition or (ii) is a “well-known seasoned issuer”
under paragraph (1)(i)(B) of such definition and is also eligible to register a
primary offering of its Securities relying on General Instruction I.B.1 of Form
S-3 or Form F-3 under the Securities Act.

SECTION 1.02 Other Interpretive Provisions. (a) In this Agreement, except as
otherwise provided:

(i) A reference to an Article, Section, Schedule or Exhibit is a reference to an
Article or Section of, or Schedule or Exhibit to, this Agreement, and references
to this Agreement include any recital in or Schedule or Exhibit to this
Agreement.

(ii) The Schedules and Exhibits form an integral part of and are hereby
incorporated by reference into this Agreement.

(iii) Headings and the Table of Contents are inserted for convenience only and
shall not affect the construction or interpretation of this Agreement.

 

6



--------------------------------------------------------------------------------

(iv) Unless the context otherwise requires, words importing the singular include
the plural and vice versa, words importing the masculine include the feminine
and vice versa, and words importing persons include corporations, associations,
partnerships, joint ventures and limited liability companies and vice versa.

(v) Unless the context otherwise requires, the words “hereof” and “herein,” and
words of similar meaning refer to this Agreement as a whole and not to any
particular Article, Section or clause. The words “include,” “includes” and
“including” shall be deemed to be followed by the words “without limitation.”

(vi) A reference to any legislation or to any provision of any legislation shall
include any successor legislation and any amendment, modification or
re-enactment thereof and any legislative provision substituted therefor.

(vii) All determinations to be made by First Reserve hereunder may be made by
First Reserve in its sole discretion, and First Reserve may determine, in its
sole discretion, whether or not to take actions that are permitted, but not
required, by this Agreement to be taken by First Reserve, including the giving
of consents required hereunder.

(b) The parties hereto have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intention or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.

ARTICLE II.

REGISTRATION RIGHTS

SECTION 2.01 Demand Registration.

(a) Demand by First Reserve. On or after the Effective Time (as defined in the
Merger Agreement), First Reserve may, subject to Section 2.11, make a written
request (a “Demand Notice”) to the Company for Registration of all or part of
the Registrable Securities held by the First Reserve Parties (i) on Form S-1 (a
“Long-Form Registration”) or (ii) on Form S-3 (a “Short-Form Registration”) if
the Company qualifies to use such short form for the Registration of such
Registrable Securities on behalf of the First Reserve Parties (any such
requested Long-Form Registration or Short-Form Registration, a “Demand
Registration”). Each Demand Notice shall specify the aggregate amount of
Registrable Securities of the First Reserve Parties to be registered and the
intended methods of disposition thereof. Subject to Section 2.11, after delivery
of such Demand Notice, the Company (x) shall file promptly (and, in any event,
within (i) ninety (90) days in the case of a request for a Long-Form
Registration or (ii) thirty (30) days in the case of a request for a Short-Form
Registration, in each case, following delivery of such Demand Notice) with the
SEC a Registration Statement relating to such Demand Registration (a “Demand
Registration Statement”), and (y) shall use its reasonable best efforts to cause
such Demand Registration Statement to promptly be declared effective under
(i) the Securities Act and (ii) the “Blue Sky” laws of such jurisdictions as any
Participating Holder or any underwriter, if any, reasonably requests.

 

7



--------------------------------------------------------------------------------

(b) Demand Withdrawal. First Reserve may withdraw the First Reserve Parties’
Registrable Securities from a Demand Registration at any time prior to the
effectiveness of the applicable Demand Registration Statement. Upon delivery of
a notice by First Reserve to such effect, the Company may elect to cease all
efforts to secure effectiveness of the applicable Demand Registration Statement,
and, notwithstanding Section 2.01(c), such Registration nonetheless shall be
deemed a Demand Registration with respect to First Reserve for purposes of
Section 2.11 unless (i) First Reserve shall have paid or reimbursed the Company
for its pro rata share of all reasonable and documented out-of-pocket fees and
expenses incurred by the Company in connection with the Registration of such
withdrawn Registrable Securities (based on the number of securities First
Reserve sought to register, as compared to the total number of securities
included on such Demand Registration Statement) or (ii) the withdrawal is made
(A) following the occurrence of a Material Adverse Change or (B) because the
Registration would require the Company to make an Adverse Disclosure. In
addition, any other Holder that has requested its Registrable Securities be
included in a Demand Registration pursuant to Section 2.01(d) may withdraw its
Registrable Securities from a Demand Registration at any time prior to the
effectiveness of the applicable Demand Registration Statement.

(c) Effective Registration. The Company shall be deemed to have effected a
Demand Registration with respect to First Reserve for purposes of Section 2.11
if the Demand Registration Statement is declared effective by the SEC and
remains effective for not less than 180 days (or such shorter period as shall
terminate when all Registrable Securities of First Reserve covered by such
Registration Statement have been sold or withdrawn), or if such Registration
Statement relates to an Underwritten Offering, such longer period as, in the
opinion of counsel for the underwriter or underwriters, a Prospectus is required
by law to be delivered in connection with sales of Registrable Securities by an
underwriter or dealer (the applicable period, the “Demand Period”). No Demand
Registration shall be deemed to have been effected for purposes of Section 2.11
if (i) during the Demand Period such Registration or the successful completion
of the relevant sale is prevented by any stop order, injunction or other order
or requirement of the SEC or other governmental agency or court or (ii) the
conditions to closing specified in the underwriting agreement, if any, entered
into in connection with such Registration are not satisfied other than by reason
of a wrongful act, misrepresentation or breach of such applicable underwriting
agreement by First Reserve.

(d) Demand Company Notice. Subject to Section 2.11, promptly upon delivery of
any Demand Notice pursuant to

Section 2.01(a) (but in no event more than two (2) Business Days thereafter),
the Company shall deliver a written notice (a “Demand Company Notice”) of such
Demand Notice to all Holders (other than the First Reserve Parties) and the
Company shall include in such Demand Registration all such Registrable
Securities of such Holders which the Company has received a written request for
inclusion therein within ten (10) Business Days after the date that such Demand
Company Notice has been delivered to such Holders. All requests made pursuant to
this Section 2.01(d) shall specify the aggregate amount of Registrable
Securities of such Holder requested to be registered.

 

8



--------------------------------------------------------------------------------

(e) Delay in Filing; Suspension of Registration. If the Company shall furnish to
the Participating Holders a certificate signed by the Chief Executive Officer or
other senior executive officer of the Company stating that the filing,
effectiveness or continued use of a Demand Registration Statement would require
the Company to make an Adverse Disclosure, then the Company may delay the filing
(but not the preparation of) or initial effectiveness of, or suspend use of, the
Demand Registration Statement (a “Demand Suspension”); provided that the
Company, unless otherwise approved in writing by First Reserve, shall not be
permitted to exercise aggregate Demand Suspensions and Shelf Suspensions more
than once, or for more than an aggregate of ninety (90) days, in each case,
during any twelve (12) month period; provided further that in the event of a
Demand Suspension, such Demand Suspension shall terminate at such time as the
Company would no longer be required to make any Adverse Disclosure. Each
Participating Holder shall keep confidential the fact that a Demand Suspension
is in effect, the certificate referred to above and its contents unless and
until otherwise notified by the Company, except (A) for disclosure to such
Holder’s Affiliates, and its and their respective employees, agents and
professional advisers who reasonably need to know such information for purposes
of assisting the Holder with respect to its investment in the Company Shares and
agree to keep it confidential, (B) for disclosures to the extent required in
order to comply with reporting obligations to its limited partners or other
direct or indirect investors who have agreed to keep such information
confidential, (C) if and to the extent such matters (i) are publicly disclosed
by the Company or any of its Subsidiaries or any other Person that, to the
actual knowledge of such Holder, was not subject to an obligation or duty of
confidentiality to the Company and its Subsidiaries or (ii) are disclosed by the
Company or any of its Subsidiaries or any other Person on a non-confidential
basis without breach of any confidentiality obligations by such disclosing
party, (D) for disclosures that are necessary to comply with any law, rule or
regulation, including formal and informal investigations or requests from any
regulatory authority, (E) for disclosures to potential limited partners or
investors of a Holder who have agreed to keep such information confidential and
(F) for disclosures to potential transferees of a Holder’s Registrable
Securities who have agreed to keep such information confidential. In the case of
a Demand Suspension, the Holders agree to suspend use of the applicable
Prospectus and any Issuer Free Writing Prospectus in connection with any sale or
purchase of, or offer to sell or purchase, Registrable Securities, upon delivery
of the notice referred to above. The Company shall promptly notify the Holders
upon the termination of any Demand Suspension, amend or supplement the
Prospectus and any Issuer Free Writing Prospectus, if necessary, so it does not
contain any untrue statement or omission and furnish to the Holders such numbers
of copies of the Prospectus and any Issuer Free Writing Prospectus as so amended
or supplemented as the Holders may reasonably request. Upon the termination of
any Demand Suspension, the Company agrees, if necessary, to supplement or make
amendments to the Demand Registration Statement if required by the registration
form used by the Company for the applicable Registration or by the instructions
applicable to such registration form or by the Securities Act or the rules or
regulations promulgated thereunder, or as may reasonably be requested by First
Reserve.

(f) Underwritten Offering. If First Reserve so requests, an offering of
Registrable Securities pursuant to a Demand Registration shall be in the form of
an Underwritten Offering, and First Reserve shall have the right to select the
managing underwriter or underwriters to administer the offering; provided that
such managing underwriter or underwriters shall be reasonably acceptable to the
Company. If a First Reserve Party intends to sell the Registrable Securities
covered by First Reserve’s Demand Registration by means of an Underwritten
Offering, First Reserve shall so advise the Company as part of its Demand
Notice, and the Company shall include such information in the Demand Company
Notice.

 

9



--------------------------------------------------------------------------------

(g) Priority of Securities Registered Pursuant to Demand Registrations. If the
managing underwriter or underwriters of a proposed Underwritten Offering of the
Registrable Securities included in a Demand Registration advise the Company in
writing that, in its or their opinion:

(i) the number of securities requested to be included in such Demand
Registration exceeds the number which can be sold in such offering without being
likely to have a significant adverse effect on the price, timing or distribution
of the securities offered or the market for the securities offered, the
securities to be included in such Demand Registration (A) first, shall be
allocated pro rata among the Holders that have requested to participate in such
Demand Registration based on the relative number of Registrable Securities
requested to be included in such Demand Registration by each such Holder;
provided that any securities thereby allocated to a Holder that exceed such
Holder’s request shall be reallocated among the remaining requesting Holders in
a like manner; provided further that First Reserve may freely re-allocate any
number of Registrable Securities held by it (or any of its Affiliates and
Permitted Assignees) which may be included in such Demand Registration to any of
its Affiliates (or any of their respective Permitted Assignees) for purposes of
determining the pro rata allocation of securities to be included in such Demand
Registration, (B) second, and only if all the securities referred to in clause
(A) have been included in such Registration, the number of securities that the
Company proposes to include in such Registration that, in the opinion of the
managing underwriter or underwriters, can be sold without having such adverse
effect and (C) third, and only if all of the securities referred to in clause
(B) have been included in such Registration, any other securities eligible for
inclusion in such Registration that, in the opinion of the managing underwriter
or underwriters, can be sold without having such adverse effect; or

(ii) the participation of any Active Management Holder in such Demand
Registration is reasonably likely to have a significant adverse effect on the
price, timing or distribution of the securities offered or the market for the
securities offered, such Active Management Holder’s participation in such Demand
Registration shall be limited to the extent necessary to avoid such adverse
effect; provided that First Reserve shall engage in good faith discussions with
the managing underwriter or underwriters with a view toward facilitating the
participation of such Active Management Holder without such adverse effect.

(h) In the event any Holder requests to participate in a Demand Registration
pursuant to this Section 2.01 in connection with a distribution of Registrable
Securities to its partners or members, the Registration Statement shall provide
for resale by such partners or members, if requested by the Holder.

SECTION 2.02 Shelf Registration.

(a) Filing. On or after the Effective Time (as defined in the Merger Agreement),
First Reserve may, subject to Section 2.11, make a written request (a “Shelf
Notice”) to the Company to file a Shelf Registration Statement, which Shelf
Notice shall specify whether such Registration shall be a Long-Form Registration
or, if the Company qualifies to use such short form, a Short-Form

 

10



--------------------------------------------------------------------------------

Registration, the aggregate amount of Registrable Securities of the First
Reserve Parties to be registered therein and the intended methods of
distribution thereof. Following the delivery of a Shelf Notice, the Company
(x) shall file promptly (and, in any event, within (i) ninety (90) days in the
case of a request for a Long-Form Registration or (ii) thirty (30) days in the
case of a request for a Short-Form Registration, in each case, following
delivery of such Shelf Notice) with the SEC such Shelf Registration Statement
(which shall be an Automatic Shelf Registration Statement if the Company
qualifies at such time to file an Automatic Shelf Registration Statement)
relating to the offer and sale of all Registrable Securities requested for
inclusion therein by First Reserve and, to the extent requested under
Section 2.02(c), the other Holders from time to time in accordance with the
methods of distribution elected by such Holders (to the extent permitted in this
Section 2.02) and set forth in the Shelf Registration Statement and (y) shall
use its reasonable best efforts to cause such Shelf Registration Statement
promptly to be declared effective under the Securities Act (including upon the
filing thereof if the Company qualifies to file an Automatic Shelf Registration
Statement); provided that any request for a Marketed Underwritten Offering shall
be deemed to be, for purposes of Section 2.11, a Demand Registration effected by
First Reserve and subject to the limitations set forth therein.

(b) Continued Effectiveness. The Company shall use its reasonable best efforts
to keep any Shelf Registration Statement filed pursuant to Section 2.02(a)
continuously effective under the Securities Act in order to permit the
Prospectus forming a part thereof to be usable by Shelf Holders until the
earliest of (i) the date as of which all Registrable Securities have been sold
pursuant to the Shelf Registration Statement or another Registration Statement
filed under the Securities Act (but in no event prior to the applicable period
referred to in Section 4(3) of the Securities Act and Rule 174 thereunder) and
(ii) such shorter period as First Reserve with respect to such Shelf
Registration shall agree in writing (such period of effectiveness, the “Shelf
Period”). Subject to Section 2.02(d), the Company shall not be deemed to have
used its reasonable best efforts to keep the Shelf Registration Statement
effective during the Shelf Period if the Company voluntarily takes any action or
omits to take any action that would result in Shelf Holders not being able to
offer and sell any Registrable Securities pursuant to such Shelf Registration
Statement during the Shelf Period, unless such action or omission is (x) a Shelf
Suspension permitted pursuant to Section 2.02(d) or (y) required by applicable
law, rule or regulation.

(c) Company Notices. Promptly upon delivery of any Shelf Notice pursuant to
Section 2.02(a) (but in no event more than five (5) Business Days thereafter),
the Company shall deliver a written notice of such Shelf Notice to all Holders
other than (A) the First Reserve Parties and (B) with respect to any Shelf
Take-Down (other than a Marketed Underwritten Shelf Take-Down), any other Holder
who is actively employed by the Company or any of its Subsidiaries as of the
date such written notice is delivered (such other Holder, an “Excluded Holder”),
and the Company shall include in such Shelf Registration all such Registrable
Securities of such Holders (other than with respect to any Shelf Take-Down
(other than a Marketed Underwritten Shelf Take-Down), any Excluded Holder) which
the Company has received written requests for inclusion therein within five
(5) Business Days after such written notice is delivered to such Holders (each
such Holder delivering such a request (excluding for the avoidance of doubt any
Excluded Holder other than in the case of a Marketed Underwritten Shelf
Takedown), together with the First Reserve Parties, a “Shelf Holder”); provided
that if the managing underwriter or underwriters of any proposed Underwritten
Offering of Registrable

 

11



--------------------------------------------------------------------------------

Securities included in a Shelf Registration informs the Company and the Holders
that have requested to participate in such Shelf Registration in writing that,
in its or their opinion, the participation of any Active Management Holder in
such Shelf Registration is reasonably likely to have a significant adverse
effect on the price, timing or distribution of the securities offered or the
market for the securities offered, such Active Management Holder’s participation
in such Shelf Registration shall be limited to the extent necessary to avoid
such adverse effect; provided further that First Reserve shall engage in good
faith discussions with the managing underwriter or underwriters with a view
toward facilitating the participation of such Active Management Holder without
such adverse effect. If the Company is permitted by applicable law, rule or
regulation to add selling stockholders to a Shelf Registration Statement without
filing a post-effective amendment, a Holder may request the inclusion of an
amount of such Holder’s Registrable Securities in such Shelf Registration
Statement at any time or from time to time after the filing of a Shelf
Registration Statement, and the Company shall add such Registrable Securities to
the Shelf Registration Statement as promptly as reasonably practicable, and such
Holder shall be deemed a Shelf Holder.

(d) Suspension of Registration. If the Company shall furnish to the Shelf
Holders a certificate signed by the Chief Executive Officer or other senior
executive officer of the Company stating that the continued use of a Shelf
Registration Statement filed pursuant to Section 2.02(a) would require the
Company to make an Adverse Disclosure, then the Company may suspend use of the
Shelf Registration Statement (a “Shelf Suspension”); provided that the Company,
unless otherwise approved in writing by First Reserve, shall not be permitted to
exercise aggregate Demand Suspensions and Shelf Suspensions more than once, or
for more than an aggregate of ninety (90) days, in each case, during any twelve
(12)-month period; provided further that in the event of a Shelf Suspension,
such Shelf Suspension shall terminate at such time as the Company would no
longer be required to make any Adverse Disclosure. Each Shelf Holder shall keep
confidential the fact that a Shelf Suspension is in effect, the certificate
referred to above and its contents unless and until otherwise notified by the
Company, except (A) for disclosure to such Shelf Holder’s Affiliates, and its
and their respective employees, agents and professional advisers who reasonably
need to know such information for purposes of assisting the Holder with respect
to its investment in the Company Shares and agree to keep it confidential,
(B) for disclosures to the extent required in order to comply with reporting
obligations to its limited partners or other direct or indirect investors who
have agreed to keep such information confidential, (C) if and to the extent such
matters (i) are publicly disclosed by the Company or any of its Subsidiaries or
any other Person that, to the actual knowledge of such Shelf Holder, was not
subject to an obligation or duty of confidentiality to the Company and its
Subsidiaries or (ii) are disclosed by the Company or any of its Subsidiaries or
any other Person on a non-confidential basis without breach of any
confidentiality obligations by such disclosing party, (D) for disclosures that
are necessary to comply with any law, rule or regulation, including formal and
informal investigations or requests from any regulatory authority, (E) for
disclosures to potential limited partners or investors of a Shelf Holder who
have agreed to keep such information confidential and (F) for disclosures to
potential transferees of a Shelf Holder’s Registrable Securities who have agreed
to keep such information confidential. In the case of a Shelf Suspension, the
Holders agree to suspend use of the applicable Prospectus and any Issuer Free
Writing Prospectus in connection with any sale or purchase of, or offer to sell
or purchase, Registrable Securities, upon delivery of the notice referred to
above. The Company shall promptly notify the Holders upon the termination of any
Shelf Suspension, amend or supplement

 

12



--------------------------------------------------------------------------------

the Prospectus and any Issuer Free Writing Prospectus, if necessary, so it does
not contain any untrue statement or omission and furnish to the Shelf Holders
such numbers of copies of the Prospectus and any Issuer Free Writing Prospectus
as so amended or supplemented as the Shelf Holders may reasonably request. The
Company agrees, if necessary, to supplement or make amendments to the Shelf
Registration Statement if required by the registration form used by the Company
for the applicable Registration or by the instructions applicable to such
registration form or by the Securities Act or the rules or regulations
promulgated thereunder, or as may reasonably be requested by First Reserve.

(e) Shelf Take-Downs.

(i) An offering or sale of Registrable Securities pursuant to a Shelf
Registration Statement (each, a “Shelf Take-Down”) may, subject to Section 2.11,
be initiated at any time on or after the Effective Time (as defined in the
Merger Agreement) by First Reserve. Except as set forth in Section 2.02(e)(iii)
with respect to Marketed Underwritten Shelf Take-Downs, First Reserve shall not
be required to permit the offer and sale of Registrable Securities by other
Shelf Holders in connection with any such Shelf Take-Down initiated by First
Reserve.

(ii) Subject to Section 2.11, if First Reserve elects by written request to the
Company, a Shelf Take-Down shall be in the form of an Underwritten Offering (an
“Underwritten Shelf Take-Down Notice”) and the Company shall amend or supplement
the Shelf Registration Statement for such purpose as soon as practicable. First
Reserve shall have the right to select the managing underwriter or underwriters
to administer such offering; provided that such managing underwriter or
underwriters shall be reasonably acceptable to the Company. The provisions of
Section 2.01(g) shall apply to any Underwritten Offering pursuant to this
Section 2.02(e), notwithstanding that Section 2.01(g) refers only to Demand
Registrations.

(iii) If the plan of distribution set forth in any Underwritten Shelf Take-Down
Notice includes a customary “road show” (including an “electronic road show”) or
other substantial marketing effort by the Company and the underwriters over a
period expected to exceed forty-eight (48) hours (a “Marketed Underwritten Shelf
Take-Down”), promptly upon delivery of such Underwritten Shelf Take-Down Notice
(but in no event more than three (3) Business Days thereafter), the Company
shall promptly deliver a written notice (a “Marketed Underwritten Shelf
Take-Down Notice”) of such Marketed Underwritten Shelf Take-Down to all Shelf
Holders (other than the First Reserve Parties), and, subject to
Section 2.02(e)(i), the Company shall include in such Marketed Underwritten
Shelf Take-Down all such Registrable Securities of such Shelf Holders that are
Registered on such Shelf Registration Statement for which the Company has
received written requests, which requests must specify the aggregate amount of
such Registrable Securities of such Holder to be offered and sold pursuant to
such Marketed Underwritten Shelf Take-Down, for inclusion therein within three
(3) Business Days after the date that such Marketed Underwritten Shelf Take-Down
Notice has been delivered. The provisions of Section 2.01(g) shall apply to any
Marketed Underwritten Shelf Take-Down pursuant to this Section 2.02(e)(iii),
notwithstanding that Section 2.01(g) only refers to Demand Registrations.

 

13



--------------------------------------------------------------------------------

SECTION 2.03 Piggyback Registration.

(a) Participation. If the Company at any time on or after the Effective Time (as
defined in the Merger Agreement) proposes to file a Registration Statement with
respect to any offering of its equity securities for its own account or for the
account of any other Persons (other than (i) a Registration under Section 2.01
or 2.02, it being understood that this clause (i) does not limit the rights of
Holders to make written requests pursuant to Sections 2.01 or 2.02 or the right
of the Holders to request that their Registrable Securities be included in any
Registration under Section 2.01 or Section 2.02 pursuant to Section 2.01(d) or
Section 2.02(c), as applicable, or otherwise limit the applicability thereof,
(ii) a Registration Statement on Form S-4 or S-8 (or such other similar
successor forms then in effect under the Securities Act), (iii) a registration
of securities solely relating to an offering and sale to employees, directors or
consultants of the Company or its Subsidiaries pursuant to any employee stock
plan or other employee benefit plan arrangement, (iv) a registration not
otherwise covered by clause (ii) above pursuant to which the Company is offering
to exchange its own securities for other securities, (v) a Registration
Statement relating solely to dividend reinvestment or similar plans, or (vi) a
Shelf Registration Statement pursuant to which only the initial purchasers and
subsequent transferees of debt securities of the Company or any of its
Subsidiaries that are convertible or exchangeable for Company Shares and that
are initially issued pursuant to Rule 144A and/or Regulation S (or any successor
provisions) of the Securities Act may resell such notes and sell the Company
Shares into which such notes may be converted or exchanged) (a “Company Public
Sale”), then, (A) as soon as practicable, the Company shall give written notice
of such proposed filing to the Holders (other than the First Reserve Parties),
and such notice shall offer each such Holder the opportunity to Register under
such Registration Statement such number of Registrable Securities as such Holder
may request in writing within five (5) days of delivery of such written notice
by the Company; provided, however that in the case of an “overnight” or “bought”
offering, such requests must be made within one (1) business day after the
delivery of any such written notice by the Company. Subject to Sections 2.03(b)
and (c), the Company shall include in such Registration Statement all such
Registrable Securities that are requested by Holders to be included therein in
compliance with the immediately foregoing sentence (a “Piggyback Registration”);
provided that if at any time after giving written notice of its intention to
Register any equity securities and prior to the effective date of the
Registration Statement filed in connection with such Piggyback Registration, the
Company shall determine for any reason not to Register or to delay Registration
of the equity securities covered by such Piggyback Registration, the Company
shall give written notice of such determination to each Holder that had
requested to Register its, his or her Registrable Securities in such
Registration Statement and, thereupon, (1) in the case of a determination not to
Register, shall be relieved of its obligation to Register any Registrable
Securities in connection with such Registration (but not from its obligation to
pay the Registration Expenses in connection therewith), without prejudice,
however, to the rights of First Reserve to request that such Registration be
effected as a Demand Registration under Section 2.01, and (2) in the case of a
determination to delay Registering, in the absence of a request by First Reserve
to request that such Registration be effected as a Demand Registration under
Section 2.01, shall be permitted to delay Registering any Registrable
Securities, for the same period as the delay in Registering the other equity
securities covered by such Piggyback Registration. If the offering pursuant to
such Registration Statement is to be underwritten, the Company shall so advise
the Holders as a part of the written notice given pursuant this Section 2.03(a),
and each Holder making a request for a Piggyback Registration pursuant to this
Section 2.03(a) must, and the Company shall make such arrangements with the
managing underwriter or

 

14



--------------------------------------------------------------------------------

underwriters so that each such Holder may, participate in such Underwritten
Offering, subject to the conditions of Section 2.03(b) and (c). If the offering
pursuant to such Registration Statement is to be on any other basis, the Company
shall so advise the Holders as part of the written notice given pursuant to this
Section 2.03(a), and each Holder making a request for a Piggyback Registration
pursuant to this Section 2.03(a) must, and the Company shall make such
arrangements so that each such Holder may, participate in such offering on such
basis, subject to the conditions of Section 2.03(b) and (c). Each Holder shall
be permitted to withdraw all or part of its Registrable Securities from a
Piggyback Registration at any time prior to the effectiveness of such
Registration Statement; provided, that such withdrawal shall be irrevocable and,
after making such withdrawal, a Holder shall no longer have any right to include
Registrable Securities in the Piggyback Registration as to which such withdrawal
was made.

(b) Priority of Piggyback Registration. If the managing underwriter or
underwriters of any proposed Underwritten Offering of Registrable Securities
included in a Piggyback Registration informs the Company and the Holders that
have requested to participate in such Piggyback Registration in writing that, in
its or their opinion:

(i) the number of securities which such Holders and any other Persons intend to
include in such offering exceeds the number which can be sold in such offering
without being likely to have a significant adverse effect on the price, timing
or distribution of the securities offered or the market for the securities
offered, then the securities to be included in such Registration shall be
(A) first, 100% of the securities that the Company or (subject to Section 2.07)
any Person (other than a Holder) exercising a contractual right to demand
Registration, as the case may be, proposes to sell, and (B) second, and only if
all the securities referred to in clause (A) have been included, the number of
Registrable Securities that, in the opinion of such managing underwriter or
underwriters, can be sold without having such adverse effect in such
Registration, with such number to be allocated pro rata among such Holders
(including First Reserve so long as First Reserve is a Holder, and, subject to
Section 2.03(b)(ii), including any other Holder so long as such other Holder is
eligible to participate in such Registration pursuant to the terms hereof) that
have requested to participate in such Registration based on the relative number
of Registrable Securities requested to be included in such Piggyback
Registration by each such Holder; provided that any securities thereby allocated
to a Holder that exceed such Holder’s request shall be reallocated among the
remaining requesting Holders in like manner; provided further that First Reserve
may freely re-allocate any number of Registrable Securities held by it (or any
of its Affiliates and Permitted Assignees) which may be included in such
Registration to any of its Affiliates (or any of their respective Permitted
Assignees) for purposes of determining the pro rata allocation of securities to
be included in such Registration and (C) third, and only if all of the
Registrable Securities referred to in clause (B) have been included in such
Registration, any other securities eligible for inclusion in such Registration
that, in the opinion of the managing underwriter or underwriters, can be sold
without having such adverse effect in such Registration; or

(ii) the participation of any Active Management Holder in such Piggyback
Registration is reasonably likely to have a significant adverse effect on the
price, timing or distribution of the securities offered or the market for the
securities offered, such Active Management Holder’s participation in such
Piggyback Registration shall be limited to the extent necessary to avoid such
adverse effect; provided that the Company shall engage in good faith discussions
with the managing underwriter or underwriters with a view toward facilitating
the participation of such Active Management Holder without such adverse effect.

 

15



--------------------------------------------------------------------------------

(c) Restrictions on Certain Holders. Notwithstanding any provisions contained
herein to the contrary, (i) Holders shall not be able to exercise the right to a
Piggyback Registration except in compliance with this Section 2.03;
(ii) Holders, other than (A) the First Reserve Parties and (B) Management
Holders who are actively employed by the Company or any of its Subsidiaries on
the date such Management Holder exercises his/her right to a Piggyback
Registration, shall not be able to exercise the right to a Piggyback
Registration unless such Registration is a Marketed Underwritten Offering.

(d) No Effect on Demand Registrations. No Registration of Registrable Securities
effected pursuant to a request under this Section 2.03 shall be deemed to have
been effected pursuant to Sections 2.01 or 2.02 or shall relieve the Company of
its obligations under Sections 2.01 or 2.02.

SECTION 2.04 Black-out Periods.

(a) Black-out Periods for Holders. In the event of any Company Public Sale of
the Company’s equity securities in an Underwritten Offering, and without
limiting the rights of the Holders set forth in Section 2.03, each of the
Holders agrees, if requested by the managing underwriter or underwriters in such
Underwritten Offering, not to (1) offer for sale, sell, pledge, or otherwise
dispose of (or enter into any transaction or device that is designed to, or
could be expected to, result in the disposition by any person at any time in the
future of) any Company Shares (including Company Shares that may be deemed to be
beneficially owned by the undersigned in accordance with the rules and
regulations of the SEC and Company Shares that may be issued upon exercise of
any options or warrants) or securities convertible into or exercisable or
exchangeable for Company Shares, (2) enter into any swap or other derivatives
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of Company Shares, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Company
Shares or other securities, in cash or otherwise, (3) make any demand for or
exercise any right or cause to be filed a Registration Statement, including any
amendments thereto, with respect to the registration of any Company Shares or
securities convertible into or exercisable or exchangeable for Company Shares or
any other securities of the Company unless such Holder agrees that such
Registration Statement or amendment thereto need not be filed until the
expiration of the period described in this Section 2.04 or (4) publicly disclose
the intention to do any of the foregoing, in each case, during the period
beginning seven days before and ending 45 days (or such other period as may be
reasonably requested by the Company or the managing underwriter or underwriters
to accommodate regulatory restrictions on (i) the publication or other
distribution of research reports and (ii) analyst recommendations and opinions,
including, but not limited to, the restrictions contained in the FINRA rules or
any successor provisions or amendments thereto) after the date of the
underwriting agreement entered into in connection with such Company Public Sale,
to the extent timely notified in writing by the Company or the managing
underwriter or underwriters. If requested by the managing underwriter or
underwriters of any such Company Public Sale, the Holders shall execute a
separate agreement to the foregoing effect. The Company may impose stop-transfer
instructions with respect to the Company Shares (or other securities) subject to
the foregoing restriction until the end of the period referenced above.

 

16



--------------------------------------------------------------------------------

(b) Black-out Period for the Company and Others. In the case of an offering of
Registrable Securities pursuant to Section 2.01 or 2.02 that is a Marketed
Underwritten Offering, the Company and each of the Holders agree, if requested
by First Reserve or the managing underwriter or underwriters with respect to
such Marketed Underwritten Offering, not to (1) offer for sale, sell, pledge, or
otherwise dispose of (or enter into any transaction or device that is designed
to, or could be expected to, result in the disposition by any person at any time
in the future of) any Company Shares (including Company Shares that may be
deemed to be beneficially owned by the undersigned in accordance with the rules
and regulations of the SEC and Company Shares that may be issued upon exercise
of any options or warrants) or securities convertible into or exercisable or
exchangeable for Company Shares, (2) enter into any swap or other derivatives
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of Company Shares, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Company
Shares or other securities, in cash or otherwise, (3) make any demand for or
exercise any right or cause to be filed a Registration Statement, including any
amendments thereto, with respect to the registration of any Company Shares or
securities convertible into or exercisable or exchangeable for Company Shares or
any other securities of the Company unless such Holder agrees that such
Registration Statement or amendment thereto need not be filed until the
expiration of the period described in this Section 2.04 or (4) publicly disclose
the intention to do any of the foregoing, in each case, during the period
beginning seven days before, and ending 45 days (or (a) such lesser period as
may be agreed by First Reserve or, if applicable, the managing underwriter or
underwriters or (b) such other period as may be reasonably requested by First
Reserve or the managing underwriter or underwriters to accommodate regulatory
restrictions on (i) the publication or other distribution of research reports
and (ii) analyst recommendations and opinions, including, but not limited to,
the restrictions contained in the FINRA rules or any successor provisions or
amendments thereto) after, the date of the underwriting agreement entered into
in connection with such Marketed Underwritten Offering, to the extent timely
notified in writing by First Reserve or the managing underwriter or
underwriters, as the case may be. Notwithstanding the foregoing, the Company may
effect a public sale or distribution of securities of the type described above
and during the periods described above if such sale or distribution is made
pursuant to Registrations on Form S-4 or S-8 or any successor form to such Forms
or as part of any Registration of securities for offering and sale to employees,
directors or consultants of the Company and its Subsidiaries pursuant to any
employee stock plan or other employee benefit plan arrangement. The Company
agrees to use its reasonable best efforts to obtain from each holder of
restricted securities of the Company which securities are the same as or similar
to the Registrable Securities being Registered, or any restricted securities
convertible into or exchangeable or exercisable for any of such securities, an
agreement not to effect any public sale or distribution of such securities
during any such period referred to in this paragraph, except as part of any such
Registration, if permitted. Without limiting the foregoing (but subject to
Section 2.07), if after the date hereof the Company grants any Person (other
than a Holder) any rights to demand or participate in a Registration, the
Company agrees that the agreement with respect thereto shall include such
Person’s agreement to comply with any black-out period required by this Section
as if it were a Holder hereunder. If requested by the managing underwriter or
underwriters of any such Marketed Underwritten Offering, the Holders shall
execute a separate agreement to the foregoing effect. The Company may impose
stop-transfer instructions with respect to the Company Shares (or other
securities) subject to the foregoing restriction until the end of the period
referenced above.

 

17



--------------------------------------------------------------------------------

(c) Management Lock-Up. Notwithstanding anything in this Agreement to the
contrary, each Holder who is a Management Holder acknowledges and agrees that
he/she may be subject to a black-out period of longer duration than that
applicable to the First Reserve Parties or other Holders in respect of such
Underwritten Offering; provided that such black-out period shall be no more
restrictive than that applicable to individual officers and directors of the
Company or its Subsidiaries generally. If requested by the managing underwriter
or underwriters of any such Underwritten Offering, such Management Holder shall
execute a separate agreement to the foregoing effect.

SECTION 2.05 Registration Procedures.

(a) In connection with the Company’s Registration obligations under Sections
2.01, 2.02 and 2.03 and subject to the applicable terms and conditions set forth
therein, the Company shall use its reasonable best efforts to effect such
Registration to permit the sale of such Registrable Securities in accordance
with the intended method or methods of distribution thereof as expeditiously as
reasonably practicable, and in connection therewith the Company shall:

(i) prepare the required Registration Statement including all exhibits and
financial statements required under the Securities Act to be filed therewith,
and before filing a Registration Statement, Prospectus or any Issuer Free
Writing Prospectus, or any amendments or supplements thereto, (x) furnish to the
underwriters, if any, and First Reserve copies of all such documents, which
documents shall be subject to the review of such underwriters and First Reserve
and their respective counsel and (y) except in the case of a Registration under
Section 2.03, not file any Registration Statement or Prospectus or amendments or
supplements thereto to or use any Issuer Free Writing Prospectus to which First
Reserve or the underwriters, if any, shall reasonably object;

(ii) as promptly as practicable file with the SEC a Registration Statement
relating to the Registrable Securities including all exhibits and financial
statements required by the SEC to be filed therewith, and use its reasonable
best efforts to cause such Registration Statement to become effective under the
Securities Act as soon as practicable;

(iii) prepare and file with the SEC such pre- and post-effective amendments to
such Registration Statement, supplements to the Prospectus and such amendments
or supplements to any Issuer Free Writing Prospectus as may be (x) reasonably
requested by First Reserve, (y) reasonably requested by any other Participating
Holder (to the extent such request relates to information relating to such
Holder), or (z) necessary to keep such Registration effective for the period of
time required by this Agreement, and comply with provisions of the applicable
securities laws with respect to the sale or other disposition of all securities
covered by such Registration Statement during such period in accordance with the
intended method or methods of disposition by the sellers thereof set forth in
such Registration Statement;

 

18



--------------------------------------------------------------------------------

(iv) notify the Participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (A) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, and when the applicable Prospectus or Issuer Free Writing Prospectus
or any amendment or supplement thereto has been filed, (B) of any written
comments by the SEC or any request by the SEC or any other federal or state
governmental authority for amendments or supplements to such Registration
Statement, Prospectus or Issuer Free Writing Prospectus or for additional
information, (C) of the issuance by the SEC of any stop order suspending the
effectiveness of such Registration Statement or any order by the SEC or any
other regulatory authority preventing or suspending the use of any preliminary
or final Prospectus or any Issuer Free Writing Prospectus or the initiation or
threatening of any proceedings for such purposes, (D) if, at any time, the
representations and warranties of the Company in any applicable underwriting
agreement cease to be true and correct in all material respects, (E) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Registrable Securities for offering or sale in any
jurisdiction and (F) of the receipt by the Company of any notification with
respect to the initiation or threatening of any proceeding for the suspension of
the qualification of the Registrable Securities for offering or sale in any
jurisdiction;

(v) promptly notify the Participating Holders and the managing underwriter or
underwriters, if any, when the Company becomes aware of the occurrence of any
event as a result of which the applicable Registration Statement, the Prospectus
included in such Registration Statement (as then in effect) or any Issuer Free
Writing Prospectus contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements therein (in the case of
such Prospectus, any preliminary Prospectus or any Issuer Free Writing
Prospectus, in light of the circumstances under which they were made) not
misleading, when any Issuer Free Writing Prospectus includes information that
may conflict with the information contained in the Registration Statement, or,
if for any other reason it shall be necessary during such time period to amend
or supplement such Registration Statement, Prospectus or Issuer Free Writing
Prospectus in order to comply with the Securities Act and, in either case as
promptly as reasonably practicable thereafter, prepare and file with the SEC,
and furnish without charge to the Participating Holders and the managing
underwriter or underwriters, if any, an amendment or supplement to such
Registration Statement, Prospectus or Issuer Free Writing Prospectus which shall
correct such misstatement or omission or effect such compliance;

(vi) use its reasonable best efforts to prevent, or obtain the withdrawal of,
any stop order or other order suspending the use of any preliminary or final
Prospectus or any Issuer Free Writing Prospectus;

(vii) promptly incorporate in a prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment to the applicable Registration Statement
such reasonable information as the managing underwriter or underwriters and
First Reserve agree should be included therein relating to the plan of
distribution with respect to such Registrable Securities, and make all required
filings of such prospectus supplement, Issuer Free Writing Prospectus or
post-effective amendment as soon as reasonably practicable after being notified
of the matters to be incorporated in such prospectus supplement, Issuer Free
Writing Prospectus or post-effective amendment;

 

19



--------------------------------------------------------------------------------

(viii) furnish to each Participating Holder and each underwriter, if any,
without charge, as many conformed copies as such Holder or underwriter may
reasonably request of the applicable Registration Statement and any amendment or
post-effective amendment thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference);

(ix) deliver to each Participating Holder and each underwriter, if any, without
charge, as many copies of the applicable Prospectus (including each preliminary
Prospectus), any Issuer Free Writing Prospectus and any amendment or supplement
thereto as such Holder or underwriter may reasonably request (it being
understood that the Company consents to the use of such Prospectus, any Issuer
Free Writing Prospectus and any amendment or supplement thereto by such Holder
and the underwriters, if any, in connection with the offering and sale of the
Registrable Securities thereby) and such other documents as such Holder or
underwriter may reasonably request in order to facilitate the disposition of the
Registrable Securities by such Holder or underwriter;

(x) on or prior to the date on which the applicable Registration Statement is
declared effective, use its reasonable best efforts to register or qualify, and
cooperate with the Participating Holders, the managing underwriter or
underwriters, if any, and their respective counsel, in connection with the
registration or qualification of such Registrable Securities for offer and sale
under the securities or “Blue Sky” laws of each state and other jurisdiction of
the United States as any Participating Holder or managing underwriter or
underwriters, if any, or their respective counsel reasonably request in writing
and do any and all other acts or things reasonably necessary or advisable to
keep such registration or qualification in effect for such period as required by
Section 2.01(c) or 2.02(b), whichever is applicable, provided that the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified or to take any action which would subject it
to taxation or general service of process in any such jurisdiction where it is
not then so subject;

(xi) use its reasonable best efforts to cause the Registrable Securities covered
by the applicable Registration Statement to be registered with or approved by
such other governmental agencies or authorities as may be necessary to enable
the seller or sellers thereof or the underwriter or underwriters, if any, to
consummate the disposition of such Registrable Securities;

(xii) make such representations and warranties to the Participating Holders and
the underwriters or agents, if any, in form, substance and scope as are
customarily made by issuers in secondary underwritten public offerings;

(xiii) enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as First Reserve or
the managing underwriter or underwriters, if any, reasonably request in order to
expedite or facilitate the registration and disposition of such Registrable
Securities;

 

20



--------------------------------------------------------------------------------

(xiv) obtain for delivery to the underwriter or underwriters, if any, an opinion
or opinions from counsel for the Company dated the effective date of the
Registration Statement or, in the event of an Underwritten Offering, the date of
the closing under the underwriting agreement, in customary form, scope and
substance, which opinions shall be reasonably satisfactory to such underwriters
and their respective counsel;

(xv) in the case of an Underwritten Offering, obtain for delivery to the Company
and the managing underwriter or underwriters, with copies to the Participating
Holders, a cold comfort letter from the Company’s independent certified public
accountants in customary form and covering such matters of the type customarily
covered by cold comfort letters as the managing underwriter or underwriters
reasonably request, dated the date of execution of the underwriting agreement
and brought down to the closing under the underwriting agreement;

(xvi) cooperate with each Participating Holder and each underwriter, if any,
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
FINRA;

(xvii) use its reasonable best efforts to comply with all applicable securities
laws and make available to its security holders, as soon as reasonably
practicable, an earnings statement satisfying the provisions of Section 11(a) of
the Securities Act and the rules and regulations promulgated thereunder;

(xviii) provide and cause to be maintained a transfer agent and registrar for
all Registrable Securities;

(xix) make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by First Reserve, by any underwriter
participating in any disposition to be effected pursuant to such Registration
Statement and by any attorney, accountant, professional advisor or other agent
retained by First Reserve or any such underwriter, all pertinent financial and
other records, pertinent corporate documents and properties of the Company, and
cause all of the Company’s officers, directors and employees and the independent
public accountants who have certified its financial statements to make
themselves available to discuss the business of the Company and to supply all
information reasonably requested by any such Person in connection with such
Registration Statement as shall be necessary to enable them to exercise their
due diligence responsibility;

(xx) in the case of an Underwritten Offering, cause the senior executive
officers of the Company to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter or
underwriters in any such Underwritten Offering and otherwise to facilitate,
cooperate with, and participate in each proposed offering contemplated herein
and customary selling efforts related thereto;

(xxi) take no direct or indirect action prohibited by Regulation M under the
Exchange Act;

 

21



--------------------------------------------------------------------------------

(xxii) take all reasonable action to ensure that any Issuer Free Writing
Prospectus utilized in connection with any registration covered by Section 2.01,
Section 2.02 or Section 2.03 complies in all material respects with the
Securities Act, is filed in accordance with the Securities Act to the extent
required thereby, is retained in accordance with the Securities Act to the
extent required thereby and, when taken together with the related Prospectus,
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

(xxiii) take all reasonable actions to ensure that the information available to
investors at the time of pricing includes all information required by applicable
law (including the information required by Sections 12(a)(2) and 17(a)(2) of the
Securities Act); and

(xxiv) take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities in accordance with the terms hereof.

(b) If the Issuer files any Shelf Registration Statement, the Issuer agrees that
it shall include in such Shelf Registration Statement such disclosures as may be
required by Rule 430B under the Securities Act (referring to the unnamed selling
security holders in a generic manner by identifying the initial offering of the
securities to the Holders) in order to ensure that the Holders may be added to
such Shelf Registration Statement at a later time through the filing of a
prospectus supplement rather than a post-effective amendment.

(c) The Company may require each Participating Holder to furnish to the Company
such information regarding the distribution of such securities and such other
information relating to such Holder and its ownership of Registrable Securities
as the Company may from time to time reasonably request in writing. Each
Participating Holder agrees to furnish such information to the Company and to
cooperate with the Company as reasonably necessary to enable the Company to
comply with the provisions of this Agreement.

(d) Each Participating Holder agrees that, upon delivery of any notice by the
Company of the occurrence of any event of the kind described in
Section 2.05(a)(iv)(C), (D), or (E) or Section 2.05(a)(v), such Holder will
forthwith discontinue disposition of Registrable Securities pursuant to such
Registration Statement until (i) such Holder’s receipt of the copies of the
supplemented or amended Prospectus or Issuer Free Writing Prospectus
contemplated by Section 2.05(a)(v), (ii) such Holder is advised in writing by
the Company that the use of the Prospectus or Issuer Free Writing Prospectus, as
the case may be, may be resumed, (iii) such Holder is advised in writing by the
Company of the termination, expiration or cessation of such order or suspension
referenced in Section 2.05(a)(iv)(C) or (E) or (iv) such Holder is advised in
writing by the Company that the representations and warranties of the Company in
such applicable underwriting agreement are true and correct in all material
respects. If so directed by the Company, such Holder shall deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies
then in such Holder’s possession, of the Prospectus or any Issuer Free Writing
Prospectus covering such Registrable Securities current at the time of delivery
of such notice. In the event the Company shall give any such notice, the period
during which the applicable Registration Statement is required to be maintained
effective shall be extended by the number of days during the period from and
including the date of the giving of such notice to and including the date when
each seller of Registrable Securities covered by such

 

22



--------------------------------------------------------------------------------

Registration Statement either receives the copies of the supplemented or amended
Prospectus or Issuer Free Writing Prospectus contemplated by Section 2.05(a)(v)
or is advised in writing by the Company that the use of the Prospectus or Issuer
Free Writing Prospectus may be resumed.

(e) To the extent that First Reserve or any of its Affiliates is deemed to be an
underwriter of Registrable Securities pursuant to any SEC comments or policies
or otherwise, the Company agrees that (1) the indemnification and contribution
provisions contained in this Agreement shall be applicable to the benefit of
First Reserve or its Affiliates in its role as deemed underwriter in addition to
their capacity as Holder and (2) First Reserve and its Affiliates shall be
entitled to conduct such activities which it would normally conduct in
connection with satisfying its “due diligence” defense as an underwriter in
connection with an offering of securities registered under the Securities Act,
including conducting due diligence and the receipt of customary opinions and
comfort letters.

SECTION 2.06 Underwritten Offerings.

(a) Demand and Shelf Registrations. If requested by the underwriters for any
Underwritten Offering requested by First Reserve pursuant to a Registration
under Section 2.01 or Section 2.02, the Company shall enter into an underwriting
agreement with such underwriters for such offering, such agreement to be
reasonably satisfactory in substance and form to the Company, First Reserve and
the underwriters, and to contain such representations and warranties by the
Company and such other terms as are generally prevailing in agreements of that
type, including indemnities no less favorable to the recipient thereof than
those provided in Section 2.09. First Reserve shall cooperate with the Company
in the negotiation of such underwriting agreement and shall give consideration
to the reasonable suggestions of the Company regarding the form thereof. The
Participating Holders shall be parties to such underwriting agreement, which
underwriting agreement shall (i) contain such representations and warranties by,
and the other agreements on the part of, the Company to and for the benefit of
such Participating Holders as are customarily made by issuers to selling
stockholders in secondary underwritten public offerings and (ii) provide that
any or all of the conditions precedent to the obligations of such underwriters
under such underwriting agreement also shall be conditions precedent to the
obligations of such Participating Holders. Any such Participating Holder shall
not be required to make any representations or warranties to or agreements with
the Company or the underwriters in connection with such underwriting agreement
other than representations, warranties or agreements regarding such
Participating Holder, such Participating Holder’s title to the Registrable
Securities, such Participating Holder’s authority to sell the Registrable
Securities, such Participating Holder’s intended method of distribution, absence
of liens with respect to the Registrable Securities, enforceability of the
applicable underwriting agreement as against such Participating Holder, receipt
of all consents and approvals with respect to the entry into such underwriting
agreement and the sale of such Registrable Securities by such Participating
Holder or any other representations required to be made by such Participating
Holder under applicable law, rule or regulation, and the aggregate amount of the
liability of such Participating Holder in connection with such underwriting
agreement shall not exceed such Participating Holder’s net proceeds from such
Underwritten Offering (less underwriting discounts and commissions).

 

23



--------------------------------------------------------------------------------

(b) Piggyback Registrations. If the Company proposes to register any of its
securities under the Securities Act as contemplated by Section 2.03 and such
securities are to be distributed in an Underwritten Offering through one or more
underwriters, the Company shall, if requested by any Holder pursuant to
Section 2.03 and subject to the provisions of Sections 2.03(b) and (c), use its
reasonable best efforts to arrange for such underwriters to include on the same
terms and conditions that apply to the other sellers in such Registration all
the Registrable Securities to be offered and sold by such Holder among the
securities of the Company to be distributed by such underwriters in such
Registration. The Participating Holders shall be parties to the underwriting
agreement between the Company and such underwriters, which underwriting
agreement shall (i) contain such representations and warranties by, and the
other agreements on the part of, the Company to and for the benefit of such
Participating Holders as are customarily made by issuers to selling stockholders
in secondary underwritten public offerings and (ii) provide that any or all of
the conditions precedent to the obligations of such underwriters under such
underwriting agreement also shall be conditions precedent to the obligations of
such Participating Holders. Any such Participating Holder shall not be required
to make any representations or warranties to, or agreements with the Company or
the underwriters in connection with such underwriting agreement other than
representations, warranties or agreements regarding such Participating Holder,
such Participating Holder’s title to the Registrable Securities, such
Participating Holder’s authority to sell the Registrable Securities, such
Participating Holder’s intended method of distribution, absence of liens with
respect to the Registrable Securities, enforceability of the applicable
underwriting agreement as against such Participating Holder, receipt of all
consents and approvals with respect to the entry into such underwriting
agreement and the sale of such Registrable Securities by such Participating
Holder or any other representations required to be made by such Participating
Holder under applicable law, rule or regulation, and the aggregate amount of the
liability of such Participating Holder in connection with such underwriting
agreement shall not exceed such Participating Holder’s net proceeds from such
Underwritten Offering (less underwriting discounts and commissions).

(c) Participation in Underwritten Registrations. Subject to the provisions of
Sections 2.06(a) and (b) above, no Person may participate in any Underwritten
Offering hereunder unless such Person (i) agrees to sell such Person’s
securities on the basis provided in any underwriting arrangements approved by
the Persons entitled to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.

(d) Price and Underwriting Discounts. In the case of an Underwritten Offering
under Section 2.01 or 2.02, the price, underwriting discount and other financial
terms for the Registrable Securities shall be determined by First Reserve in
such Registration. In addition, in the case of any Underwritten Offering, each
of the Holders may withdraw their request to participate in the registration
pursuant to Section 2.01, 2.02 or 2.03 after being advised of such price,
discount and other terms and shall not be required to enter into any agreements
or documentation that would require otherwise.

SECTION 2.07 No Inconsistent Agreements; Additional Rights. The Company is not
currently a party to, and shall not hereafter enter into without the prior
written consent of First Reserve, any agreement with respect to its securities
that is inconsistent with the rights granted to the Holders by this Agreement,
including allowing any other holder or prospective holder of any securities of
the Company (a) registration rights in the nature or substantially in the nature
of those set forth in Section 2.01, Section 2.02 or Section 2.03 that would have
priority over or be

 

24



--------------------------------------------------------------------------------

pari passu with the Registrable Securities with respect to the inclusion of such
securities in any Registration (except to the extent such registration rights
are solely related to registrations of the type contemplated by
Section 2.03(a)(ii) through (iv)) or (b) demand registration rights in the
nature or substantially in the nature of those set forth in Section 2.01 or
Section 2.02 that are exercisable prior to or at such time as First Reserve can
first exercise its rights under Section 2.01 or Section 2.02.

SECTION 2.08 Registration Expenses. All expenses incident to the Company’s
performance of or compliance with this Agreement shall be paid by the Company,
including (i) all registration and filing fees, and any other fees and expenses
associated with filings required to be made with the SEC, FINRA and if
applicable, the fees and expenses of any “qualified independent underwriter,” as
such term is defined in Rule 2720 of the National Association of Securities
Dealers, Inc. (or any successor provision), and of its counsel, (ii) all fees
and expenses in connection with compliance with any securities or “Blue Sky”
laws (including fees and disbursements of counsel for the underwriters in
connection with “Blue Sky” qualifications of the Registrable Securities),
(iii) all printing, duplicating, word processing, messenger, telephone,
facsimile and delivery expenses (including expenses of printing certificates for
the Registrable Securities in a form eligible for deposit with The Depository
Trust Company and of printing Prospectuses and Issuer Free Writing
Prospectuses), (iv) all fees and disbursements of counsel for the Company and of
all independent certified public accountants of the Company (including the
expenses of any special audit and cold comfort letters required by or incident
to such performance), (v) Securities Act liability insurance or similar
insurance if the Company so desires or the underwriters so require in accordance
with then-customary underwriting practice, (vi) all fees and expenses incurred
in connection with the listing of Registrable Securities on any securities
exchange or quotation of the Registrable Securities on any inter-dealer
quotation system, (vii) all applicable rating agency fees with respect to the
Registrable Securities, (viii) all reasonable fees and disbursements of one
legal counsel (the “Majority Holder Counsel”) and one accounting firm as
selected by the holders of a majority of the Registrable Securities included in
such Registration, (ix) any reasonable fees and disbursements of underwriters
customarily paid by issuers or sellers of securities, (x) all fees and expenses
of any special experts or other Persons retained by the Company in connection
with any Registration, (xi) all of the Company’s internal expenses (including
all salaries and expenses of its officers and employees performing legal or
accounting duties), (xii) all expenses related to the “road-show” for any
Underwritten Offering, including all travel, meals and lodging and (xiii) any
other fees and disbursements customarily paid by the issuers of securities. All
such expenses are referred to herein as “Registration Expenses.” The Company
shall not be required to pay any underwriting discounts and commissions and
transfer taxes, if any, attributable to the sale of Registrable Securities.

SECTION 2.09 Indemnification.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the full extent permitted by law, each of the Holders, each of
their respective direct or indirect partners, members or shareholders and each
of such partner’s, member’s or shareholder’s partners members or shareholders
and, with respect to all of the foregoing Persons, each of their respective
Affiliates, employees, directors, officers, trustees or agents and each Person
who controls (within the meaning of the Securities Act or the Exchange Act) such
Persons and each of their respective Representatives from and against any and
all losses,

 

25



--------------------------------------------------------------------------------

penalties, judgments, suits, costs, claims, damages, liabilities and expenses,
joint or several (including reasonable costs of investigation and legal
expenses) (each, a “Loss” and collectively “Losses”) arising out of or based
upon (i) any untrue or alleged untrue statement of a material fact contained in
any Registration Statement under which such Registrable Securities were
Registered under the Securities Act (including any final, preliminary or summary
Prospectus contained therein or any amendment or supplement thereto or any
documents incorporated by reference therein), any Issuer Free Writing Prospectus
or amendment or supplement thereto, or any other disclosure document produced by
or on behalf of the Company or any of its Subsidiaries including reports and
other documents filed under the Exchange Act, (ii) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a Prospectus,
preliminary Prospectus or Issuer Free Writing Prospectus, in light of the
circumstances under which they were made) not misleading, (iii) any violation or
alleged violation by the Company of any federal, state or common law rule or
regulation applicable to the Company or any of its Subsidiaries in connection
with any such registration, qualification, compliance or sale of Registrable
Securities, (iv) any failure to register or qualify Registrable Securities in
any state where the Company or its agents have affirmatively undertaken or
agreed in writing that the Company (the undertaking of any underwriter being
attributed to the Company) will undertake such registration or qualification on
behalf of the Holders of such Registrable Securities (provided that in such
instance the Company shall not be so liable if it has undertaken its reasonable
best efforts to so register or qualify such Registrable Securities) or (v) any
actions or inactions or proceedings in respect of the foregoing whether or not
such indemnified party is a party thereto, whether such Registration Statement,
Prospectus, preliminary Prospectus, Issuer Free Writing Prospectus or other
document is issued pursuant to this Agreement or otherwise, and the Company will
reimburse, as incurred, each such Holder and each of their respective direct or
indirect partners, members or shareholders and each of such partner’s, member’s
or shareholder’s partners members or shareholders and, with respect to all of
the foregoing Persons, each of their respective Affiliates, employees,
directors, officers, trustees or agents and controlling Persons and each of
their respective Representatives, for any legal and any other expenses
reasonably incurred in connection with investigating or defending any such
claim, loss, damage, liability or action; provided, that the Company shall not
be liable to any particular indemnified party to the extent that any such Loss
arises out of or is based upon (A) an untrue statement or alleged untrue
statement or omission or alleged omission made in any such Registration
Statement or other document in reliance upon and in conformity with written
information furnished to the Company by such indemnified party expressly for use
in the preparation thereof or (B) an untrue statement or omission in a
preliminary Prospectus relating to Registrable Securities, if a Prospectus (as
then amended or supplemented) that would have cured the defect was furnished to
the indemnified party from whom the Person asserting the claim giving rise to
such Loss purchased Registrable Securities at least five days prior to the
written confirmation of the sale of the Registrable Securities to such Person
and a copy of such Prospectus (as amended and supplemented) was not sent or
given by or on behalf of such indemnified party to such Person at or prior to
the written confirmation of the sale of the Registrable Securities to such
Person. This indemnity shall be in addition to any liability the Company may
otherwise have. Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of such Holder or any indemnified
party and shall survive the transfer of such securities by such Holder. The
Company shall also indemnify underwriters (including Persons (including the
Holders)

 

26



--------------------------------------------------------------------------------

deemed to be underwriters by the SEC), selling brokers, dealer managers and
similar securities industry professionals participating in the distribution,
their officers and directors and each Person who controls such Persons (within
the meaning of the Securities Act and the Exchange Act) to the same extent as
provided above with respect to the indemnification of the indemnified parties.

(b) Indemnification by the Participating Holders. Each Participating Holder
agrees (severally and not jointly) to indemnify and hold harmless, to the
fullest extent permitted by law, the Company, its directors and officers and
each Person who controls the Company (within the meaning of the Securities Act
or the Exchange Act), and each other Holder, each of such other Holder’s
respective direct or indirect partners, members or shareholders and each of such
partner’s, member’s or shareholder’s partners, members or shareholders and, with
respect to all of the foregoing Persons, each of their respective Affiliates,
employees, directors, officers, trustees or agents and each Person who controls
(within the meaning of the Securities Act or the Exchange Act) such Persons and
each of their respective Representatives from and against any Losses resulting
from (i) any untrue statement of a material fact in any Registration Statement
under which such Registrable Securities were Registered under the Securities Act
(including any final, preliminary or summary Prospectus contained therein or any
amendment or supplement thereto or any documents incorporated by reference
therein) or any Issuer Free Writing Prospectus or amendment or supplement
thereto, or (ii) any omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
Prospectus, preliminary Prospectus or Issuer Free Writing Prospectus, in light
of the circumstances under which they were made) not misleading, in each case to
the extent, but only to the extent, that (x) such untrue statement or omission
is contained in any information furnished in writing by such Holder to the
Company specifically for inclusion in such Registration Statement and has not
been corrected in a subsequent writing prior to or concurrently with the sale of
the Registrable Securities to the Person asserting the claim, and (y) such
untrue statement (or alleged untrue statement) or omission (or alleged omission)
was made in such Registration Statement, prospectus, offering circular, free
writing prospectus or other document, in reliance upon and in conformity with
written information furnished to the Company by such Holder expressly for use
therein. In no event shall the liability of such Holder hereunder be greater in
amount than the dollar amount of the net proceeds (less underwriting discounts
and commissions) received by such Holder under the sale of Registrable
Securities giving rise to such indemnification obligation. The Company shall be
entitled to receive indemnities from underwriters, selling brokers, dealer
managers and similar securities industry professionals participating in the
distribution, to the same extent as provided above (with appropriate
modification) with respect to information furnished in writing by such Persons
specifically for inclusion in any Prospectus, Issuer Free Writing Prospectus or
Registration Statement.

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification under this Section 2.09 shall (i) give prompt written notice to
the indemnifying party of any claim with respect to which it seeks
indemnification (provided that any delay or failure to so notify the
indemnifying party shall relieve the indemnifying party of its obligations
hereunder only to the extent, if at all, that it is actually and materially
prejudiced by reason of such delay or failure) and (ii) permit such indemnifying
party to assume the defense of such claim with counsel reasonably satisfactory
to the indemnified party; provided that any Person entitled to

 

27



--------------------------------------------------------------------------------

indemnification hereunder shall have the right to select and employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such Person unless (A) the
indemnifying party has agreed in writing to pay such fees or expenses, (B) the
indemnifying party shall have failed to assume the defense of such claim within
a reasonable time after delivery of notice of such claim from the Person
entitled to indemnification hereunder and employ counsel reasonably satisfactory
to such Person, (C) the indemnified party has reasonably concluded (based upon
advice of its counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, or (D) in the reasonable judgment of any such Person
(based upon advice of its counsel) a conflict of interest may exist between such
Person and the indemnifying party with respect to such claims (in which case, if
the Person notifies the indemnifying party in writing that such Person elects to
employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such claim
on behalf of such Person). If the indemnifying party assumes the defense, the
indemnifying party shall not have the right to settle such action, consent to
entry of any judgment or enter into any settlement, in each case without the
prior written consent of the indemnified party, unless the entry of such
judgment or settlement (i) includes as an unconditional term thereof the giving
by the claimant or plaintiff to such indemnified party of an unconditional
release from all liability in respect to such claim or litigation and (ii) does
not include a statement as to or an admission of fault, culpability or a failure
to act by or on behalf of such indemnified party, and provided that any sums
payable in connection with such settlement are paid in full by the indemnifying
party. If such defense is not assumed by the indemnifying party, the
indemnifying party will not be subject to any liability for any settlement made
without its prior written consent, but such consent may not be unreasonably
withheld. It is understood that the indemnifying party or parties shall not,
except as specifically set forth in this Section 2.09(c), in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees, disbursements or other charges of more than one separate firm
admitted to practice in such jurisdiction at any one time unless (x) the
employment of more than one counsel has been authorized in writing by the
indemnifying party or parties, (y) an indemnified party has reasonably concluded
(based on the advice of counsel) that there may be legal defenses available to
it that are different from or in addition to those available to the other
indemnified parties, or (z) a conflict or potential conflict exists or may exist
(based upon advice of counsel to an indemnified party) between such indemnified
party and the other indemnified parties, in each of which cases the indemnifying
party shall be obligated to pay the reasonable fees and expenses of such
additional counsel or counsels.

(d) Contribution. If for any reason the indemnification provided for in
paragraphs (a) and (b) of this Section 2.09 is unavailable to an indemnified
party or insufficient in respect of any Losses referred to therein, then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and the
indemnified party or parties on the other hand in connection with the acts,
statements or omissions that resulted in such losses, as well as any other
relevant equitable considerations. In connection with any Registration Statement
filed with the SEC by the Company, the relative fault of the indemnifying party
on the one hand and the indemnified party on the other hand shall be determined
by reference to, among other things, whether any untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by

 

28



--------------------------------------------------------------------------------

the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
or equitable if contribution pursuant to this Section 2.09(d) were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in this Section 2.09(d). No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The amount paid
or payable by an indemnified party as a result of the Losses referred to in
Sections 2.09(a) and 2.09(b) shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 2.09(d), in
connection with any Registration Statement filed by the Company, a Participating
Holder shall not be required to contribute any amount in excess of the dollar
amount of the net proceeds (less underwriting discounts and commissions)
received by such Holder under the sale of Registrable Securities giving rise to
such contribution obligation less any amount paid by such Holders pursuant to
Section 2.09(b). If indemnification is available under this Section 2.09, the
indemnifying parties shall indemnify each indemnified party to the full extent
provided in Sections 2.09(a) and 2.09(b) hereof without regard to the provisions
of this Section 2.09(d).

(e) No Exclusivity. The remedies provided for in this Section 2.09 are not
exclusive and shall not limit any rights or remedies which may be available to
any indemnified party at law or in equity or pursuant to any other agreement.

(f) Survival. The indemnities provided in this Section 2.09 shall survive the
transfer of any Registrable Securities by such Holder.

SECTION 2.10 Rules 144 and 144A and Regulation S; Form S-3. The Company
covenants that it will file the reports required to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted by the
SEC thereunder, and it will take such further action as: (x) First Reserve may
reasonably request, to enable the Holders to sell Registrable Securities without
Registration under the Securities Act within the limitation of the exemptions
provided by (i) Rules 144, 144A or Regulation S under the Securities Act, as
such Rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC; or (y) is necessary to qualify the
Company to file registration statements on Form S-3.

SECTION 2.11 Limitation on Registrations and Underwritten Offerings.

(a) Notwithstanding the rights and obligations set forth in Sections 2.01 and
2.02, in no event shall the Company be obligated to take any action to effect
any Demand Registration or any Marketed Underwritten Shelf Take-Down at the
request of First Reserve (and its Affiliates and Permitted Assignees) after the
Company has effected four (4) Demand Registrations and/or Marketed Underwritten
Shelf Take-Downs at the request of First Reserve and its Affiliates and
Permitted Assignees.

 

29



--------------------------------------------------------------------------------

(b) Notwithstanding the rights and obligations set forth in Sections 2.01 and
2.02, in no event shall the Company be obligated to take any action to
(i) effect more than one (1) Marketed Underwritten Offering in any consecutive
90-day period or (ii) effect any Underwritten Offering unless the First Reserve
Parties propose to sell Registrable Securities in such Underwritten Offering
having a reasonably anticipated net aggregate price (after deduction of
underwriter commissions and offering expenses) of at least $10,000,000 or 100%
of the Registrable Securities then held by any First Reserve Party (if the value
of such Registrable Securities is reasonably anticipated to have a net aggregate
price of less than $10,000,000).

(c) For the avoidance of doubt, First Reserve shall have the right to obligate
the Company to effect an unlimited number of Shelf Take-Downs that are not
Marketed Underwritten Shelf Take-Downs.

SECTION 2.12 In-Kind Distributions. If any Holder seeks to effectuate an in-kind
distribution of all or part of its Company Shares to its direct or indirect
equityholders, the Company will, subject to applicable lockups pursuant to
Section 2.04, reasonably cooperate with and assist such Holder, such
equityholders and the Company’s transfer agent to facilitate such in-kind
distribution in the manner reasonably requested by such Holder (including the
delivery of instruction letters by the Company or its counsel to the Company’s
transfer agent and the delivery of Company Shares without restrictive legends,
to the extent no longer applicable).

SECTION 2.13 Section 16 Matters. The Company and New Sabine Holdings hereby
agree to take all such steps as may be required to cause to qualify for
exemption under Rule 16b-3(d) or (e), as applicable, under the Exchange Act, and
be exempt for purposes of Section 16(b) under the Exchange Act, any acquisitions
or dispositions of Company Shares by the Holders in connection with the
transactions contemplated by the Merger Agreement, this Agreement or the New
Sabine Holdings Operating Agreement, by each Holder who may reasonably be
expected to be subject to the reporting requirements of Section 16(a) of the
Exchange Act with respect to the Company (with the authorizing resolutions
specifying the name of each such Holder whose acquisition or disposition of
securities is to be exempted and the number of securities that may be acquired
and disposed of by each such person pursuant to the Merger Agreement, this
Agreement or the New Sabine Holdings Operating Agreement).

ARTICLE III.

MISCELLANEOUS

SECTION 3.01 Term.

(a) This Agreement shall terminate with respect to any Holder at such time as
such Holder (or its Permitted Assignees) does not beneficially own any
Registrable Securities. Notwithstanding the foregoing, the provisions of
Sections 2.09, 2.10 and 2.12 and all of this Article III shall survive any such
termination. Upon the written request of the Company, each Holder agrees to
promptly deliver a certificate to the Company setting forth the number of
Registrable Securities then beneficially owned by such Holder.

 

30



--------------------------------------------------------------------------------

(b) This Agreement shall terminate if the Effective Time (as defined in the
Merger Agreement) has not occurred and the Merger Agreement is terminated in
accordance with its terms.

SECTION 3.02 Injunctive Relief. It is hereby agreed and acknowledged that it
will be impossible to measure in money the damage that would be suffered if the
parties fail to comply with any of the obligations herein imposed on them and
that in the event of any such failure, an aggrieved Person will be irreparably
damaged and will not have an adequate remedy at law. Any such Person shall,
therefore, be entitled (in addition to any other remedy to which it may be
entitled in law or in equity) to injunctive relief, including specific
performance, to enforce such obligations, and if any action should be brought in
equity to enforce any of the provisions of this Agreement, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.

SECTION 3.03 Attorneys’ Fees. In any action or proceeding brought to enforce any
provision of this Agreement or where any provision hereof is validly asserted as
a defense, the successful party shall, to the extent permitted by applicable
law, be entitled to recover reasonable attorneys’ fees in addition to any other
available remedy.

SECTION 3.04 Notices. In the event a notice or other document is required to be
sent hereunder to the Company or any Holder, such notice or other document shall
be in writing and shall be considered given and received, in all respects when
personally delivered, or when sent by express or courier service or United
States registered or certified mail, return receipt requested and postage and
other fees prepaid, or by electronic mail, on the day such notice or document is
personally delivered or delivered by electronic mail or on the third Business
Day following the day on which such notice or other document is delivered to any
such commercial delivery service as aforesaid. Any notice and document shall be
addressed to the party entitled to receive such notice or other document (a) in
the case of the Company or First Reserve, at such Person’s address shown below
and (b) in the case of any other party hereto, at such party’s address shown on
the signature pages hereto, or in each case at such other address as any such
party shall request in a written notice sent to the Company. Any party hereto or
its legal representatives may effect a change of address for purposes of this
Agreement by giving written notice of such change to the Company, and the
Company shall, upon the request of any party hereto, notify such party of such
change in the manner provided herein. Until such notice of change of address is
properly given, the addresses set forth herein shall be effective for all
purposes.

To the Company prior to the Effective Time:

New Forest Oil Inc.

707 17th Street

Suite 3600

Denver, Colorado 80202

Telephone:     (303) 812-1461

Email:             RWSchelin@forestoil.com

Attention:       General Counsel

 

31



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Telephone:     (212) 403-1000

Email:             MGordon@wlrk.com

    DKLam@wlrk.com

Attention:       Mark Gordon and David K. Lam

To the Company following the Effective Time:

Sabine Oil & Gas Corporation

1415 Louisiana Street

Suite 1600

Houston, Texas 77002

Telephone:     (832) 242-9600

Email:             tyang@sabineoil.com

Attention:       General Counsel

With a copy (which shall not constitute notice) to:

Vinson & Elkins LLP

1001 Fannin, Suite 2500

Houston, Texas 77007

Telephone:      (713) 758-3616

Email:             dmcwilliams@velaw.com

mpacey@velaw.com

Attention:        Douglas E. McWilliams and Matthew R. Pacey

To First Reserve:

First Reserve Corporation

One Lafayette Place

Greenwich, CT 06830

Facsimile:     (203) 661-6729

Attention:     General Counsel

Email:           aschwartz@firstreserve.com

 

32



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

1801 California St., Suite 4200

Denver, CO 80202

Facsimile:    (303) 313-2839

Attention:     Beau Stark

Email:          bstark@gibsondunn.com

SECTION 3.05 Amendment. The terms and provisions of this Agreement may only be
amended, modified or waived at any time and from time to time by a writing
executed by the Company and First Reserve (for so long as the First Reserve
Parties hold any Registrable Securities); provided that any amendment,
modification or waiver that would, by its terms, be materially and
disproportionately adverse to the other Holders as a group as compared to First
Reserve shall require the prior written consent of such other Holders holding a
majority of the Registrable Securities held by the other Holders; provided that
the immediately foregoing clause shall not apply with respect to amendments,
modifications or waivers of provisions of this Agreement to the extent that they
are not available to, or do not apply to, any other Holder. For the avoidance of
doubt, any amendment to this Section 3.05 that is adverse to (y) First Reserve
or (z) the other Holders as a group, shall be deemed to be materially and
disproportionately adverse to such Persons for purposes of this Section 3.05.

SECTION 3.06 Successors, Assigns and Transferees. Each Holder may assign all or
a portion of its rights hereunder to any Affiliate of such Person (each such
Person, a “Permitted Assignee”); provided that such transferee shall only be
admitted as a party hereunder upon its, his or her execution and delivery of a
joinder agreement, in form and substance acceptable to First Reserve and the
Company, agreeing to be bound by the terms and conditions of this Agreement as
if such Person were a party hereto (together with any other documents First
Reserve or the Company determine are necessary to make such Person a party
hereto), whereupon such Person will be treated as a Holder for all purposes of
this Agreement, with the same rights, benefits and obligations hereunder as the
transferring Holder with respect to the transferred Registrable Securities.

SECTION 3.07 Binding Effect. Except as otherwise provided in this Agreement, the
terms and provisions of this Agreement shall be binding on and inure to the
benefit of each of the parties hereto and their respective successors.

SECTION 3.08 Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon any Person not a party
hereto (other than those Persons entitled to indemnity or contribution under
Section 2.09, each of whom shall be a third party beneficiary thereof) any
right, remedy or claim under or by virtue of this Agreement.

SECTION 3.09 Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT
REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF. ANY ACTION OR PROCEEDING
AGAINST THE PARTIES

 

33



--------------------------------------------------------------------------------

RELATING IN ANY WAY TO THIS AGREEMENT MAY BE BROUGHT AND ENFORCED EXCLUSIVELY IN
THE CHANCERY COURT OF THE STATE OF DELAWARE LOCATED IN WILMINGTON, DELAWARE (OR,
IF THE CHANCERY COURT OF THE STATE OF DELAWARE DECLINES TO ACCEPT JURISDICTION
OVER A PARTICULAR MATTER, ANY STATE COURT LOCATED IN WILMINGTON, DELAWARE OR THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE) AND APPELLATE COURTS
THEREOF. THE PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH ACTION BROUGHT IN SUCH COURT OR ANY DEFENSE OF
INCONVENIENT FORUM FOR THE MAINTENANCE OF SUCH ACTION.

SECTION 3.10 Waiver of Jury Trial. EACH PARTY HERETO HEREBY ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (II) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
THIS WAIVER, (III) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH
SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 3.10.

SECTION 3.11 Severability. If any provision of this Agreement shall be held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

SECTION 3.12 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same agreement. Facsimile signatures will, for all
purposes, be treated as originals.

SECTION 3.13 Headings. The heading references herein and in the table of
contents hereto are for convenience purposes only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof.

SECTION 3.14 Joinder. Any Person that holds Company Shares may, with the prior
written consent of First Reserve and the Company, be admitted as a party to this
Agreement upon its execution and delivery of a joinder agreement, in form and
substance acceptable to First Reserve and the Company, agreeing to be bound by
the terms and conditions of this Agreement as if such Person were a party hereto
(together with any other documents First Reserve determines are necessary to
make such Person a party hereto), whereupon such Person will be treated as a
Holder for all purposes of this Agreement; provided that if such Person is a
Permitted Assignee of a Holder, neither the consent of First Reserve nor the
Company shall be required to permit such Person to execute and deliver such
joinder agreement.

 

34



--------------------------------------------------------------------------------

SECTION 3.15 Existing Registration Statements. Notwithstanding anything herein
to the contrary and subject to applicable law and regulation, the Company may
satisfy any obligation hereunder to file a Registration Statement or to have a
Registration Statement become effective by a specified date by designating, by
notice to the Holders, a registration statement that previously has been filed
with the SEC or become effective, as the case may be, as the relevant
Registration Statement for purposes of satisfying such obligation, and all
references to any such obligation shall be construed accordingly; provided, that
such previously filed registration statement may be amended to add the number of
Registrable Securities, and, to the extent necessary, to identify as selling
stockholders those Holders demanding the filing of a Registration Statement
pursuant to the terms of this Agreement. To the extent this Agreement refers to
the filing or effectiveness of other registration statements by or at a
specified time and the Issuer has, in lieu of then filing such registration
statements or having such registration statements become effective, designated a
previously filed or effective registration statement as the relevant
registration statement for such purposes in accordance with the preceding
sentence, such references shall be construed to refer to such designated
registration statement.

SECTION 3.16 Other Activities. Notwithstanding anything in this Agreement, none
of the provisions of this Agreement shall in any way limit a Holder or any of
its Affiliates from engaging in any brokerage, investment advisory, financial
advisory, anti-raid advisory, principaling, merger advisory, financing, asset
management, trading, market making, arbitrage, investment activity and other
similar activities conducted in the ordinary course of their business.

SECTION 3.17 Time of the Essence. The parties agree that time shall be of the
essence in the performance of this Agreement.

[Remainder of Page Intentionally Blank]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

COMPANY NEW FOREST OIL INC. By:   /s/ Victor A. Wind Name:   Victor A. Wind
Title:   President

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

NEW SABINE HOLDINGS SABINE INVESTOR HOLDINGS LLC By:   /s/ David Sambrooks Name:
  David Sambrooks Title:   Chief Executive Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

FOREST FOREST OIL CORPORATION By:   /s/ Patrick R. McDonald Name:   Patrick R.
McDonald Title:   President

[Signature Page to Registration Rights Agreement]